      Case 2:20-cv-00014-DWL Document 32-1 Filed 03/27/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                         IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA

 9
      Axon Enterprise, Inc.,                         No. 2:20-cv-00014-PHX-DWL
10
              Plaintiff
11
      v.
12
      Federal Trade Commission, et al.,              [PROPOSED] ORDER
13
              Defendants
14
15
             The Court having considered the Unopposed Motion of the New Civil Liberties Alli-
16
     ance for Leave to File a Brief Amicus Curiae in Support of Plaintiff, and good cause appearing,
17
18           IT IS ORDERED that the Motion is GRANTED.

19           IT IS FURTHER ORDERED that the Clerk of the Court shall enter on the docket

20   as duly filed the lodged Amicus Brief of the New Civil Liberties Alliance in Support of Plain-

21   tiff.

22
23
24                                        ______________________
                                          United States District Judge
25
26
27
28
